ON APPLICATION FOR REHEARING
PAUL A. BONIN, Judge.
hOn September 7, 2012, we granted the prosecution’s writ application, noting “The trial judge’s ruling, however, that the fact the defendant pled guilty to the 1999 robberies was inadmissible is in error.” Judge McKay, however, dissented, and Mr. Henderson, the defendant, on September 19, 2012, timely filed an application for rehearing.
We now grant the application for rehearing, and set aside our writ grant of September 7, 2012. We also now deny the prosecution’s application, which was filed *561on July 25, 2012. Thus, the ruling of Judge Zibilich about which the prosecution sought review is restored.
REHEARING GRANTED; WRIT DENIED